ROBERTSON, Judge.
This is a divorce case.
On May 10, 1988, Elizabeth Vance (mother) filed for divorce from James F. Vance, Jr. (father) in Montgomery County. After an ore tenus proceeding, the court divorced the parties on October 28, 1988, made a property division, and provided for the care of the four minor children, by awarding custody to the mother and ordering child support obligations and visitation arrangements for the father. After the father’s post-trial motion was denied, he appealed.
The father raises two issues on appeal: (1) whether the trial court abused its discretion in denying the father’s third motion to continue; (2) whether the trial court abused its discretion in the distribution of marital assets and its support awards to the mother.
On the first issue the father fails to comply with Rule 28(a), Alabama Rules of Appellate Procedure. By failing to provide any authority to support his position, he places himself in a perilous position. Accordingly, we must affirm the judgment of the trial court on this issue. Lambert v. Pinckard Agency, Inc., 516 So.2d 697 (Ala. Civ.App.1987).
The father next complains that the trial court erred in its property division and support awards to the appellee. Our law is well settled that these matters lie soundly within the trial court’s discretion and will not be disturbed on appeal unless palpably wrong. Holmes v. Holmes, 487 So.2d 950 (Ala.Civ.App.1986).
Nothing would be contributed to the law by detailing the facts of this case. Our careful review of the entire record reveals sufficient evidence to support the trial court’s judgment in the property division and support awards.
This case is due to be affirmed.
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.